PER CURIAM:
Lesa R. Fuller pled guilty to embezzlement under 18 U.S.C. § 656 (2006) and was sentenced to twenty-one months of imprisonment. On appeal, Fuller alleges that the district court erred by enhancing her sentence by two levels for abusing a position of trust under U.S. Sentencing Guidelines Manual (“USSG”) § 3B1.3 (2007). For the reasons that follow, we affirm.
We find no clear error in the district court’s decision to impose the enhancement. United States v. Gordon, 61 F.3d 263, 269 (4th Cir.1995) (providing standard). The record reveals that Fuller’s position of being a “personal banker” clearly aided her crime and provided her with authority beyond “an ordinary bank teller.” USSG § 3B1.3, comment, (n.l). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.